DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with regards to claims 1 and 36 have been considered but are not persuasive. 
In regards to claim 1, the Applicant argues that “he Examiner appears to indicate that the auxiliary portion 133 of FIG. 3 of Thomas (see below) teaches or suggests an indention that extends radially inward from a radially outer surface of the auxiliary portion… See Office Action, page 3 (showing FIG. 3 of Thomas). However, the arrow appears to be instead directed toward a protrusion extending radially outward from a surface of the third matrix material 133… Thus, Thomas appears to teach or suggest a protrusion extending out from radially inward from a radially outer surface of the third matrix material 133 instead of an indention that extends radially inward from a radially outer surface of the auxiliary portion.”.
The arrow that was pointing towards the under portion of the protrusion of the auxiliary portion 133 was intended to point to the indentation that is right under the protrusion which clearly extends radially inward with respect to the protrusion. However, to further clarify the claimed “indentation”, a more clearly labeled version of Figure 3 is shown below to differentiate between the protrusion and the claimed “indentation”. 

    PNG
    media_image1.png
    624
    910
    media_image1.png
    Greyscale

Figure 3 (annotated)
As shown above, Thomas clearly teaches the claimed “indentation” and further discloses the limitation “wherein the auxiliary portion comprises an indentation formed at the boundary between the hard composite portion and the auxiliary portion, wherein the indentation extends radially inward from a radially outer surface of the auxiliary portion”.
If a specific structural feature is intended by the indentation, such a recitation would be required.  As presented, requiring a specific structure beyond the indent associated with the protrusion, as detailed above, would require importing limitations from the specification into the claims. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  
The same arguments apply to claim 36.
 	For at least the above reasons, rejection to claims 1 and 36 will be maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 21-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Publication No.20130312927) in view of Reese (U.S. Publication No. 20110209845) and in further view of Puzz et al. (U.S. Publication No. 20160303710).
	In regards to claim 1, Thomas teaches 
an infiltrated bit body (pp[0007], Fig. 3 – an infiltrated bit body) comprising: 
a fluid cavity (32); 
a metal blank (36) disposed about the fluid cavity (32);
a hard composite portion (Fig.1,3- 52/131) formed between a portion of the fluid cavity (32) and a portion of the metal blank (36), extending below the metal blank (36);
(133) disposed about the metal blank (36);
the auxiliary portion is machinable (pp[0040]- matrix 133 may sometimes be described as an "infiltrated machinable powder");
extending to the hard composite portion such that a boundary between the hard composite portion and the auxiliary portion extends toward the metal blank (as shown in the annotated version of figure 3 below) at an upward angle ranging between 30 degrees and 90 degrees relative to vertical (the upward angle, as shown below, appears to be between 30 degrees and 90 degrees).


    PNG
    media_image2.png
    636
    751
    media_image2.png
    Greyscale

Figure 3 (annotated)

wherein the auxiliary portion comprises an indentation (as shown below in Fig. 3) formed at the boundary between the hard composite portion and the auxiliary portion, wherein the indentation extends radially inward from a radially outer surface of the auxiliary portion (133; as shown below),

    PNG
    media_image1.png
    624
    910
    media_image1.png
    Greyscale

Figure 3 (annotated)

wherein a machinability rating of the auxiliary portion (133) is greater than a machinability rating of the hard composite portion (131; this is implicit as matrix 133 may be described as an "infiltrated machinable powder" and may be a soft powder to be machined (pp[0040])).

Reese, drawn to infiltration of a drill bit matrix,  discloses a hard composite portion (330; Fig. 3) formed radially between a portion of the fluid cavity (320) and a portion of the metal blank (324), with respect to a longitudinal axis (implicit) of the infiltrated bit body (bit body as shown; Fig. 3).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the bit body of Thomas such that a hard composite portion formed radially between a portion of the fluid cavity and a portion of the metal blank, with respect to a longitudinal axis of the infiltrated bit body as taught by Reese as the material of Reese is easily machinable to tight tolerances, conducts furnace heat well, is dimensionally stable at casting temperatures, and provides for a smooth surface finish (pp[0024]). 
The combination of Thomas and Reese is silent regarding wherein the auxiliary portion comprises an auxiliary material, and wherein a component of the auxiliary material comprises a diameter of between 0.5 microns to 5.0 millimeters.  
Puzz, drawn to infiltrating a drill bit matrix, discloses wherein the auxiliary portion comprises an auxiliary material, and wherein a component of the auxiliary material comprises a diameter of between 0.5 microns to 5.0 millimeters (pp[0008]: matrix powder mixtures (e.g., powder blends) suitable to be infiltrated to form wear element bodies (auxiliary material) or components for wear-resistant applications such as drill bits. The matrix powder mixtures include crushed sintered cemented tungsten carbide particles…The crushed sintered cemented tungsten carbide powder may account for 50 to 100 weight percent of the matrix powder and have a particle size of -80 (180 micron) +400 mesh (38 micron).).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Reese such that a component of the auxiliary material comprises a diameter of between 0.5 microns to 5.0 millimeters as taught by Puzz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 3, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the auxiliary material is dispersed in a binder material, and wherein the auxiliary material comprises one selected from the group consisting of: a refractory metal, a refractory alloy, a refractory ceramic, and any combination thereof (pp[00114]: The matrix material may be infiltrated with a molten metal alloy or binder which will form a matrix bit body after solidification of the binder with the matrix material. Tungsten carbide powder is often used to form conventional matrix bit bodies (refractory alloy). This interpretation is consistent with paragraph [0038] and [0039] of the specification as filed which states that ‘the terms "metal," metal- alloy," and "ceramic" encompass both the refractory and non-refractory materials unless otherwise specified by an infiltration processing temperature’. ).  

In regards to claim 4, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the auxiliary portion comprises an alloy between an auxiliary material and a binder material, and wherein the auxiliary material comprises one selected from the group consisting of: a non-refractory metal, a non-refractory alloy, a non-refractory ceramic, and any combination thereof (pp[0017]: Binder materials may include, but are not limited to, copper (Cu), nickel (Ni), cobalt (Co), iron (Fe), molybdenum (Mo) individually or alloys based on these metals (non refractory metals/alloys).),  

In regards to claim 21, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the auxiliary portion comprises a refractory material (pp[0017]:. The alloying elements may include, but are not limited to, one or more of the following elements—tungsten (W) which is a refractory material.) dispersed in an alloy of a binder material and a non-refractory material (pp[0017]: Binder materials may include, but are not limited to, copper (Cu), nickel (Ni), cobalt (Co), iron (Fe), molybdenum (Mo) individually or alloys based on these metals. (non refractory metals and binder).).  



The combination is silent regarding wherein the auxiliary portion comprises a refractory material, wherein a first zone of the auxiliary portion extending from the boundary to ten centimeters out from the boundary comprises a greater concentration of the refractory material than a second zone more than ten centimeters out from the boundary.  
	Thomas does disclose auxiliary portions (right and left 133) comprises a refractory material (pp[0017],[0040]: The alloying elements may include, but are not limited to, one or more of the following elements—tungsten (W) which is a refractory material.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such that a first zone of the auxiliary portion extending from the boundary to ten centimeters out from the boundary comprises a greater concentration of the refractory material than a second zone more than ten centimeters out from the boundary since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In regards to claim 23, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Puzz further discloses wherein the components of the auxiliary material comprises a diameter of between 0.5 microns to 100 microns (pp[0008]: matrix powder mixtures (e.g., powder blends) suitable to be infiltrated to form wear element bodies (auxiliary material) or components for wear-resistant applications such as drill bits. The matrix powder mixtures include crushed sintered cemented tungsten carbide particles…The crushed sintered cemented tungsten carbide powder may account for 50 to 100 weight percent of the matrix powder and have a particle size of +400 mesh (38 micron).).
In regards to claim 24, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Puzz further discloses wherein the components of the auxiliary material comprises a diameter of between 250 microns to 1000 microns (pp[0006]: The cast tungsten carbide may have a particle size of -60 (250 micron) +325.).  

In regards to claim 25, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
The combination of Thomas and Puzz is silent regarding wherein the components of the auxiliary material comprises a diameter of between 500 microns to 5 mm.  
 Puzz teaches particles of various sizes for the infiltrated metal matrix powder.
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such the components of the auxiliary material comprises a diameter of between 500 microns to 5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Thomas further teaches wherein the hard composite portion (52/131) is formed between a lower portion of the fluid cavity (Fig. 3: fluid flow passageway 32) and a lower portion of the metal blank (36), and wherein the auxiliary portion (133) is further disposed between an upper portion of the fluid cavity (upper portion of 32; Fig. 3) and an upper portion of the metal blank (upper portion of 36).  

In regards to claim 27, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
The combination is silent regarding wherein excess solidified binder is formed atop the auxiliary portion, the excess solidified binder including a machinability rating greater than or equal to the machinability rating of the auxiliary portion.  
Thomas does discloses binder (160; Fig. 2) atop the auxiliary portion (133) and the auxiliary portion being machinable (pp[0040]:Third matrix material 133 may be a relatively soft powder which forms a matrix that may, subsequently, be machined to provide a desired exterior configuration and transition between matrix bit body 50.).
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such that wherein excess solidified binder is formed atop the auxiliary portion, the excess solidified binder including a machinability rating greater than or equal to the machinability rating of the auxiliary portion so that there is more machinable portions available to form the desired shaped of the bit body.




In regards to claim 28, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the hard composite (52/131) forms a portion of a cutter blade (52) including a plurality of pockets (58; fig. 3) configured to receive respective cutting elements for engaging a subterranean formation (pp[0029]).  

In regards to claim 29, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the hard composite comprises a reinforcement material (first matrix material 131; This is consistent with how the application defines “reinforcement material” which is element 318 (Fig. 3)  used to form the “hard composite material” 208 (fig. 4)) dispersed in a binder material (pp[0052]: at least a portion (and typically substantially all) of the binder material 160 melts and liquefies such that the melted, liquid binder material 160 may infiltrate matrix materials 131, 132 and 133.), and wherein the reinforcement material comprises include reinforcing particles, refractory metals, refractory metal alloys, refractory ceramics, or some combination thereof (pp[0048]: First matrix material 131 may be cemented carbides and/or spherical carbides as previously discussed). 




In regards to claim 30, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 29.
However, the combination is silent regarding wherein the reinforcing particles form at least fifty percent by weight of the reinforcement material.  
	Thomas does discloses reinforcing material (first matrix material 131; this is consistent with how the application defines “reinforcement material” which is element 318 (Fig. 3) used to form the “hard composite material” 208 (fig. 4)).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such that the reinforcing particles form at least fifty percent by weight of the reinforcement material since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In regards to claim 31, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 29.
However, the combination is silent regarding wherein the reinforcing particles form at least seventy-five percent by weight of the reinforcement material.  
(first matrix material 131; this is consistent with how the application defines “reinforcement material” which is element 318 (Fig. 3) used to form the “hard composite material” 208 (fig. 4)).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such that the reinforcing particles form at least seventy-five percent by weight of the reinforcement material since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

In regards to claim 32, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 29.
However, the combination is silent regarding wherein the reinforcing particles form at least ninety-five percent by weight of the reinforcement material.  
Thomas does discloses reinforcing material (first matrix material 131; this is consistent with how the application defines “reinforcement material” which is element 318 (Fig. 3) used to form the “hard composite material” 208 (fig. 4)).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such that the reinforcing particles form least ninety-five percent by weight of the reinforcement material since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

In regards to claim 33, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 29.
However, the combination is silent regarding wherein the reinforcing particles comprise a diameter of one micron to one millimeter.  
	Thomas discloses different reinforcing materials (pp[0048]: matrix material 131 may be cemented carbides and/or spherical carbides as previously discussed. Alloys of cobalt, iron and/or nickel may be used to form cemented carbides and/or spherical carbides).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Puzz such that the reinforcing particles comprise a diameter of one micron to one millimeter where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
 
In regards to claim 34, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the boundary (as shown below) intersects the metal blank (36) at a beveled portion, wherein the beveled portion is disposed on a radially exterior portion and/or bottom portion of the metal blank (as shown below). 

    PNG
    media_image2.png
    636
    751
    media_image2.png
    Greyscale

 Figure 3 (annotated)

In regards to claim 35, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
Thomas further teaches wherein the upward angle of the boundary ranges between 30 degrees and 60 degrees relative to vertical (the downward angle, as shown below, appears to be between 30 degrees and 60 degrees as shown below).

    PNG
    media_image2.png
    636
    751
    media_image2.png
    Greyscale

Figure 3 (annotated)

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Publication 20130312927) in view of Reese (U.S. Publication No. 20110209845) and in further view of Kembaiyan et al. (U.S. Publication No. 20040060742).
In regards to claim 36, Thomas teaches an infiltrated downhole tool comprising: 
a fluid cavity for conveying drilling fluid (pp[0026]: Fluid flow passageway or longitudinal bore 32 preferably extends through metal shank 30 and metal blank 36); 
a metal blank (36) disposed about the fluid cavity (32);
(Fig.1, 3- 52/131)  formed between a lower portion of the fluid cavity (Fig. 3: fluid flow passageway 32) and a lower portion of the metal blank (36) and extending below the metal blank (36), the hard composite portion (52/131)  forming at least a portion of a cutter blade (52) having a plurality of pockets (58) configured to receive respective cutting elements for engaging a subterranean formation (pp[0029]), wherein the hard composite  comprises a reinforcement material (first matrix material 131; This is consistent with how the application defines “reinforcement material” which is element 318 (Fig. 3)  used to form the “hard composite material” 208 (fig. 4))  dispersed in a binder material (pp[0052]: at least a portion (and typically substantially all) of the binder material 160 melts and liquefies such that the melted, liquid binder material 160 may infiltrate matrix materials 131, 132 and 133.); wherein the reinforcement material comprises reinforcing particles (pp[0048]: First matrix material 131 may be cemented carbides and/or spherical carbides.);
a second auxiliary (left and right 133) portion disposed about the metal blank and extending to the hard composite portion such that a boundary between the hard composite portion and the second auxiliary portion extends toward the metal blank at an upward angle ranging between 30 degrees and 90 degrees relative to vertical (as shown below);


    PNG
    media_image2.png
    636
    751
    media_image2.png
    Greyscale

Figure 3 (annotated)

wherein the second auxiliary portion (left and right 133) comprises an indentation formed at the boundary between the hard composite portion and the second auxiliary portion (as shown below in Fig. 3), wherein the indentation extends radially inward from a radially outer surface of the second auxiliary portion (as shown below),

    PNG
    media_image1.png
    624
    910
    media_image1.png
    Greyscale

Figure 3 (annotated)

wherein respective machinability ratings of the first and second auxiliary portions are each greater than a machinability rating of the hard composite portion (pp[0040]: implicit as 133 is "infiltrated machinable powder”.); 

However, Thomas is silent regarding a hard composite portion formed radially between a lower portion of the fluid cavity and a lower portion of the metal blank, with respect to a longitudinal axis of the infiltrated downhole tool; wherein a first auxiliary portion disposed radially between an upper portion of the fluid cavity and an upper portion of the metal blank, with respect to the longitudinal axis of the infiltrated downhole tool; wherein the reinforcing 
Reese, drawn to infiltration of a drill bit matrix, discloses regarding a hard composite portion (330; Fig. 3) formed radially between a lower portion of the fluid cavity (320) and a lower portion of the metal blank (324), with respect to a longitudinal axis (implicit) of the infiltrated downhole tool (bit body as shown; Fig. 3); wherein the first auxiliary portion (334) disposed radially between an upper portion of the fluid cavity (320) and an upper portion of the metal blank (324), with respect to the longitudinal axis of the infiltrated downhole too (Fig. 3); wherein the second auxiliary portion (right and left 334) comprises a same material as the first auxiliary portion (middle 334; Fig. 3),
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the bit body of Thomas such that the hard composite, first auxiliary portion and second auxiliary portion arrangement as taught by Reese  as the material of Reese is easily machinable to tight tolerances, conducts furnace heat well, is dimensionally stable at casting temperatures, and provides for a smooth surface finish (pp[0024]).
The combination of Thomas and Reese is silent regarding wherein the reinforcing particles form at least fifty percent by weight of the reinforcement material; wherein the second auxiliary portion comprises a same material as the first auxiliary portion.
Kembaiyan, drawn to forming matrix body of a drill bit, discloses wherein the reinforcement material comprises reinforcing particles, and wherein the reinforcing particles form at least fifty percent by weight of the reinforcement material (pp[0031]: Sintered spherical tungsten carbide preferably is present in an amount ranging from about 30% to about 99% by weight, although less spherical sintered tungsten carbide also is acceptable. The more preferred range is from about 45% to 85% by weight.).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas and Reese such that the reinforcing particles form at least fifty percent by weight of the reinforcement material as taught by Kembaiyan to yield a matrix body with greater strength, toughness, and durability (pp[0033]).   

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Publication 20130312927) in view of Reese (U.S. Publication No. 20110209845),  Puzz et al. (U.S. Publication No. 20160303710) and in further view of Miller (U.S. Publication No. 20130140095).
In regards to claim 37, the combination of Thomas, Reese and Puzz teaches the infiltrated bit body of claim 1.
The combination of Thomas, Reese and Puzz is silent regarding wherein the component of the auxiliary material comprises nickel-coated graphite.
Thomas does disclose that the auxiliary material can comprise a metal powder (pp[0040]- tungsten carbide powder).
Miller, drawn to forming a drill bit matrix, discloses metal powder coated with nickel (pp[0026]: The coating metals can more preferably be one or more of nickel).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas, Reese and Puzz with the nickel coating as 
However, the combination of Thomas, Reese, Puzz and Miller is silent regarding wherein the component of the auxiliary material comprises nickel-coated graphite.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Thomas, Reese, Puzz and Miller such that the auxiliary material comprises nickel-coated graphite since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        /CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676